DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on February 22nd 2021, claims 1, 13 and 17 have been amended, claims 6, 16 and 19 have been cancelled and new claims 21 and 22 have been added.  Therefore, claims 1-5, 7-15, 17, 18, 20, 21 and 22 are pending for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9, 11, 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyed Momen et al. (US 20100117836 A1) in view of Crombez et al. (US 20160320468 A1), Snodgrass (US 20120256742 A1) and Levchenko et al. (US 20160180695 A1).

Seyed however fails to disclose the wearable device comprising a NFC magnetic induction communication circuit in communication with the beacon upon entrance of the user to the room.  Crombez however teaches the beacon may transmit the signal it emits by magnetic induction. The tag may be configured to detune its magnetic induction circuit as described above only when receiving an indication that the beacon is of a type that requires extreme proximity to trigger a particular action. In like manner, the tag may switch to a continuously receiving mode when it switches to reduced sensitivity mode. In that way, the tag becomes a short-range access badge, which is only triggered if it is brought into close range of the access control beacon. When in range with reduced sensitivity, the tag may receive a second beacon message, and then transmit an access request message. This access request message may be sent directly to the same beacon by means of magnetic induction, if the tag is so configured, or, more preferably, it may be broadcast by RF transmission and picked up by any one of the beacons within RF range or another RF receiver coupled to the central system (Paragraph 52).  As illustrated the communication between a beacon and a worn badge when in proximity is done using magnetic induction and may further trigger and a particular action, wherein in this case of combining with Seyed, one of ordinary skill in the art may then trigger the beacon to monitor the compliance activities of the badge wearer once in proximity of each other (for example upon entrance or wherever the beacon is located, the badge may communicate accordingly to rigger this action related to the badge).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine 
Syed fails to disclose the beacon being collocated with a hand hygiene station in the room.  Snodgrass on the other hand teaches a sanitization compliance that comprises dispenser  beacons associated with sanitization dispensers and clearly illustrates both the dispenser station and the beacon being collocated (Paragraph 32, 33; Figure 1 (12) (14)).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Snodgrass’ teaching with Seyed modified in order to optimize the functional operation and efficiency by having them collocated rather than in separate locations.
Seyed modified fails to teach the determination of context information associated with the room the user steps into.  Levchenko on the other hand teaches the determination of context information associated with the room, such as the room zone ID and type, as well as the infection risk level included with user’s level of compliance (Paragraphs 67, 80).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Levchenko’s teaching with Seyed modified’s teaching in order to further track the area of and accuracy of hygiene compliance of the user.
	In regards to claim 2, Seyed modified discloses one or more hygiene parameter(s) being the duration of the hand hygiene operation (Paragraphs 183) and a movement  level of the hand hygiene operation (Paragraph 126, 317).
	In regards to claim 3, Seyed modified discloses the wearable device being further configured to analyze hand hygiene parameter(s) to determine the quality level if the hygiene operation performed by the user; by monitoring the duration of the hygiene vent operation to deem if the sufficient time has elapsed to ensure a quality hygiene action has been performed (Paragraphs 182, 183).
	In regards to claim 4, Seyed modified discloses a space associated with the hygiene station being a bathroom (Paragraph 209).
	In regards to claim 5, Seyed modified discloses the wearable device comprising a communication circuit (20), a processing circuit (Paragraph 168), an accelerometer (Paragraph 306), a gyroscope (Paragraph 306), and a feedback circuit (Paragraph 173).

In regards to claim 9, Seyed modified discloses the event transmission is a determination that the wearable device is located within the predetermined distance from the beacon, and hence able to determine zone movement by the user and use of dispenser accordingly (Paragraph 187).
In regards to claim 12, Seyed modified discloses the feedback circuit comprising a haptic motor configured to provide haptic feedback to the user (Paragraphs 59, 60) based on at least in part on the quality level of the hand hygiene operation by the user (Paragraph 173); Seyed teaches a reminder to a user if a hygiene condition is not met such as appropriate sanitizing procedure is met, and further alerting the user by a vibratory means.
In regards to claim 22, Seyed modified via Levchenko teaches the context information includes a risk level associated with at least one of the room or an individual (Paragraph 67, 80).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyed Momen et al. (US 20100117836 A1), Crombez et al. (US 20160320468 A1), Snodgrass (US 20120256742 A1) and Levchenko et al. (US 20160180695 A1) as applied above in claim 7, in further view of Sengstaken, Jr. (US20170256155 A1).
In regards to claim 11, Seyed modified fails to disclose a cloud server.  Sengstaken however, discloses as server database that is cloud based in which the beacon signals monitoring hygiene behavior are transmitted and stored (Paragraph 24).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Sengstaken’s teaching with Seyed .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyed Momen et al. (US 20100117836 A1), Crombez et al. (US 20160320468 A1), Snodgrass (US 20120256742 A1) and Levchenko et al. (US 20160180695 A1) as applied above in claim 7, in further view of Borke et al. (US 20120112906 A1).
In regards to claim 8, Seyed modified fails to disclose the transmission event is an end of a shift of the user.  Borke on the other hand discloses a hygiene monitoring system wherein a user/workers compliance with hygiene protocol and further transmitting the monitored data to a computer database.  Furthermore, one of the transmission moments being the end of a shift of the user (Paragraph 70, Table 1 (6:30, Ends shift)).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Borke with Seyed modified in order to effectively monitor  a workers hygiene habits throughout the different periods and movement in a working shift.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyed Momen et al. (US 20100117836 A1), Crombez et al. (US 20160320468 A1), Snodgrass (US 20120256742 A1) and Levchenko et al. (US 20160180695 A1) as applied above in claim 7,  in further view of Diaz et al. (US 20140375457 A1).
In regards to claim 10, Seyed modified fails to disclose the central controller being located on a server.  Diaz however discloses a central server may wirelessly interact with the hand hygiene module for causing the adjustment of attention stimuli. The central computer may be programmed by the infection control staff for causing calibration instructions to be sent or otherwise provided to the hand hygiene modules (Paragraphs 55, 69, 79).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Diaz with Seyed modified in order to have an effective means to monitor the different areas within a building as well as the hygienic behaviors/habits within it.

Claim 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyed Momen et al. (US 20100117836 A1) in view of Shostak (US 20080140416 A1), Sengstaken, Jr. (US20170256155 A1), Snodgrass et al. (US 20120256742 A1) and Rizvi et al. (US 20150127365 A1).
In regards to claim 13, Seyed discloses a hygiene monitoring device comprising a wearable device (10) coupled to a user (Paragraph 87), with a beacon associated with a hand hygiene station and configured to communicate with the wearable device (Paragraph 88).  Furthermore, Seyed discloses the wearable device initiating monitoring for a hand hygiene operation based on the determine the wearable device is located within a predetermined distance from the beacon, wherein when the user with the wearable device is determined to be within a specific zone or predetermined location, a hygiene operation may be required and a reminder or alert may be sent to user via beacon to the wearable device (Paragraphs 172, 173).  At least one hygiene parameter associated with a quality level of the hand hygiene operation performed by the user i.e. determining a disinfecting action and the quality of the action (Paragraphs 182, 183).
Seyed however fails to disclose a gateway device capable of selecting a wearable device and associating the wearable device with a user, based on the user input.  Shostak on the other hand discloses a badge assigning system, where a control computer (gateway device) comprises a browser application which permits a user to interact (user input) with the control computer and change a user profile database containing user profile information, the browser application further comprising means for assigning a badge application to a particular user by changing a badge identification field in the user database so that a particular badge application (pairing user with given badge) is assigned to a particular user (associating the interactive user with the wearable device) (Claim 5).  Furthermore, Shostak discloses this procedure being applicable to a plurality of user badges(s) (B1-B6) that may be coupled to user(s) (Paragraph 27, 28).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shostak with Seyed in order to effectively monitor specific user’s hygiene habits through identity specific wearable devices.
Seyed modified fails to explicitly disclose the gateway device a signal to the wearable device comprising a vibration action, Sengstaken, however discloses the wearable device performing a selection indication action comprising at least a vibration after communicating with the beacon (Paragraph 102).  It 
Syed fails to disclose the beacon being collocated with a hand hygiene station in the room.  Snodgrass on the other hand teaches a sanitization compliance that comprises dispenser  beacons associated with sanitization dispensers and clearly illustrates both the dispenser station and e the beacon being collocated (Paragraph 32, 33; Figure 1 (12) (14)).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Snodgrass’ teaching with Seyed modified in order to optimize the functional operation and efficiency by having them collocated rather than in separate locations.
Seyed modified fails to teach the transmission signal to the wearable device to cause the wearable device to adjust a provisioning flag and perform a selection indication action.  Rizvi on the other hand teaches the transmission signal to the wearable device to cause the wearable device to adjust a provisioning flag and perform a selection indication action like a visual or vibratory action when the user has not performed a required hygiene act within the zone of the gateway device (Paragraphs 74, 76).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Rizvi’s teaching with Seyed modified’s teaching in order to ensure that the user complies with hygiene protocol.
	In regards to claim 15, Seyed modified discloses the wearable device comprising a communication circuit (20), a processing circuit (Paragraph 168), an accelerometer (Paragraph 306), a gyroscope (Paragraph 306), and a feedback circuit (Paragraph 173).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyed Momen et al. (US 20100117836 A1), Shostak (US 20080140416 A1), Sengstaken, Jr. (US20170256155 A1), Snodgrass (US 20120256742 A1) and Rizvi et al. (US 20150127365 A1) as applied above in claim 13, in further view of Dryer et al. (US 20170040811 A1).
In regards to claim 14, Seyed modified fails to explicitly disclose a charging hub for the plurality of wearable devices.  Dryer on the other hand discloses a station/hub configured for charging a plurality of .

Claim 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyed Momen et al. (US 20100117836 A1) in view of Taneff (US 20120062382 A1), Crombez et al. (US 20160320468 A1), Snodgrass (US 20120256742 A1) and Plost (US 20100164728 A1).
In regards to claim 17, Seyed discloses a hygiene monitoring device comprising a wearable device (10) coupled to a user (Paragraph 87), with a beacon associated with a hand hygiene station and configured to communicate with the wearable device (Paragraph 88).  Furthermore, Seyed discloses the wearable device initiating monitoring for a hand hygiene operation based on the determine the wearable device is located within a predetermined distance from the beacon, wherein when the user with the wearable device is determined to be within a specific zone or predetermined location, a hygiene operation may be required and a reminder or alert may be sent to user via beacon to the wearable device (Paragraphs 172, 173).  At least one hygiene parameter associated with a quality level of the hand hygiene operation performed by the user i.e. determining a disinfecting action and the quality of the action based on the time elapsed during the operation of the disinfecting action (Paragraphs 182, 183).
Seyed discloses  controller in communication with the communication circuit of wearable device  wherein sensors of the wearable device  transmits one or more hand hygiene parameters such as zone information  and dispenser activation information to the controller during at least one transmission event such that the  sensors associated with the hygiene monitoring system transmits signals to the controller via IR protocol of which the controller demodulates the received signals for further analysis, and further determine if the user has activated the disinfectant dispenser and further determine if the alert should be transmitted (Paragraph 189).
Though Seyed discloses motion sensors and mechanism of the like, they attribute them to the movement of limbs, and not specific to the movement of hands specifically.  Tanner however discloses motion detector monitors the hand rubbing motion during the hand washing process. It continues the hand rubbing countdown while hand rubbing motion is detected, and stops the countdown if no motion is 
Seyed however fails to disclose the wearable device comprising a NFC magnetic induction communication circuit in communication with the beacon upon entrance of the user to the room.  Crombez however teaches the beacon may transmit the signal it emits by magnetic induction. The tag may be configured to detune its magnetic induction circuit as described above only when receiving an indication that the beacon is of a type that requires extreme proximity to trigger a particular action. In like manner, the tag may switch to a continuously receiving mode when it switches to reduced sensitivity mode. In that way, the tag becomes a short-range access badge, which is only triggered if it is brought into close range of the access control beacon. When in range with reduced sensitivity, the tag may receive a second beacon message, and then transmit an access request message. This access request message may be sent directly to the same beacon by means of magnetic induction, if the tag is so configured, or, more preferably, it may be broadcast by RF transmission and picked up by any one of the beacons within RF range or another RF receiver coupled to the central system (Paragraph 52).  As illustrated the communication between a beacon and a worn badge when in proximity is done using magnetic induction and may further trigger and a particular action, wherein in this case of combining with Seyed, one of ordinary skill in the art may then trigger the beacon to monitor the compliance activities of the badge wearer once in proximity of each other (for example upon entrance or wherever the beacon is located, the badge may communicate accordingly to rigger this action related to the badge).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Crombez’s teaching of the wearable tag communicating with a NFC beacon with Seyed modified’s teaching monitoring wearable device in order to have an efficient communication mean to transmit user sanitary data to a central communication database.
Syed fails to disclose the beacon being collocated with a hand hygiene station in the room.  Snodgrass on the other hand teaches a sanitization compliance that comprises dispenser  beacons associated with sanitization dispensers and clearly illustrates both the dispenser station and e the beacon being collocated (Paragraph 32, 33; Figure 1 (12) (14)).  It would have been obvious to a person of 
Seyed modified fails to teach and further configured to compare the quality level of the hand movement operation to a required quality level associated with an environment of the space.  Plost on the other hand teaches compare the quality level of the hand movement operation to a required quality level associated with an environment of the space (Paragraph 14).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Plost’s teaching with Seyed modified’s teaching to ensure the user complies with hygiene protocol.
In regards to claim 18, Seyed modified discloses the wearable device comprising a communication circuit (20), a processing circuit (Paragraph 168), an accelerometer (Paragraph 306), a gyroscope (Paragraph 306), and a feedback circuit (Paragraph 173).
In regards to claim 20, Seyed modified via Tanner discloses the hand motion sensors working in conjunction with entry exit sensors (Paragraph 245-247, 249); wherein the wearable device may be monitored such that hand movement monitoring may be conducted to detect if the user follows hygiene protocol going in the zone/environment and exiting it.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyed Momen et al. (US 20100117836 A1), Crombez et al. (US 20160320468 A1), Snodgrass (US 20120256742 A1) and Levchenko et al. (US 20160180695 A1) as applied above in claim 1, in further view of Rizvi et al. (US 20150127365 A1).
In regards to claim 21, Seyed modified fails to teach the context information includes an occupation of the user.  Rizvi on the other hand categorizes the protocol specific to the user’s occupation, i.e. a nurse and a surgeon hand hygiene protocol to require different thresholds of compliance (Paragraph 45, 74).  It would have been obvious to a person of ordinary skill in the before the effective filing of the invention to combine Rizvi’s teaching with Seyed modified’s teaching to ensure the user complies with hygiene protocol according to the users occupation.

Response to Arguments
Examiner acknowledged applicants amendments and has addressed them above under new grounds of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                   

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685